         Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                       §
                                             §
CEC ENTERTAINMENT, INC. et al                §              Case No. 20-33163
                                             §              (Chapter 11)
                                             §              Jointly Administered
                                             §
       Debtors                               §

HOVDE FAMILY INVESTMENTS, LLC’S RESPONSE IN OPPOSITION TO MOTION
FOR ORDER AUTHORIZING DEBTORS TO ABATE RENT PAYMENTS AT STORES
             AFFECTED BY GOVERNMENT REGULATIONS
                    [RELATES TO DOC. NO. 487]

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, Hovde Family Investments, LLC (“HFI” or the “Landlord”), and files

this Response in Opposition to Motion for Order Authorizing Debtors to Abate Rent Payments at

Stores Affected by Government Regulations (the “Motion to Abate”), and would show the Court,

as follows:

                                  I. SUMMARY OF RESPONSE

       HFI opposes the relief requested in the Motion to Abate. The Debtors’ reliance on the

common law doctrine of frustration of purpose does not afford the relief of postponement or

abatement of contract performance, and only allows the parties to rescind the contract.

Secondly, the Debtors wrongfully assert that the Force Majeure clause in the subject lease

excuses performance, when the terms of the subject lease would only extend the time for

performance, and such extension would only be invoked upon the occurrence of certain

conditions, which have not been met. Finally, the relief being sought by Debtors is in violation of

Section 365(d)(3) of the Bankruptcy Code.
        Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 2 of 9




                                        II. BACKGROUND

       1.      On or about May 26, 2017, Debtor CEC Entertainment, Inc. executed a Lease

Agreement for the Chuck E. Cheese location identified as Store No. 343, located at 10007 N.

Nevada Street, Spokane, Washington (the “Lease”). On or about October 8, 2019, Debtor CEC

Entertainment, Inc. executed a First Amendment to Lease Agreement that extended the primary

term of the Lease through May 31, 2030. A copy of the Lease with the First Amendment to

Lease Agreement is attached hereto as Exhibit “A.”

       2.      On or about December 26, 2019, the Lease was assigned to HFI, as part of an

overall purchase and sale between the original landlord, and HFI. A copy of the Assignment and

Assumption Agreement is attached hereto as Exhibit “B.”

       3.      On June 25, 2020, Debtor CEC Entertainment, Inc. and 16 affiliate Debtors filed

for relief under Chapter 11 of the Bankruptcy Code. On August 3, 2020, the Debtors filed the

Motion to Abate, seeking to abate post-petition rent obligations for an indefinite period of time,

as a result of local government related shut down orders.

                                III. RESPONSE IN OPPOSITION

Common law doctrine of “Frustration of Purpose” does not afford Debtors the remedy of rent
abatement.

       4.      In the Motion to Abate, the Debtors rely on the Washington State common law

doctrine of “Frustration of Purpose” as a basis to seek relief of post-petition rent abatement (See

Motion to Abate ¶9 – 11). Debtors argue that the post-petition rent obligations should be abated,

indefinitely, due to mandated state and local government shutdowns that have frustrated the

fundamental purpose of the Debtors’ commercial leases.

       5.      The Washington common law doctrine of frustration of purpose does not permit a

party to simply abate their obligations for a brief time. If proven, the doctrine only releases a
       Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 3 of 9




party from their remaining duties under the contract (contract rescission). Washington Courts

have adopted the Restatement (Second) of Contracts which provides, as follows:

      Where, after a contract is made, a party's principal purpose is substantially frustrated
       without his fault by the occurrence of an event the non-occurrence of which was a basic
       assumption on which the contract was made, his remaining duties to render performance
       are discharged, unless the language or the circumstances indicate the contrary. See
       Restatement (Second) of Contracts §265 (1981).

Comment (a) to the section further explains:

      This Section deals with the problem that arises when a change in circumstances makes
       one party's performance virtually worthless to the other, frustrating his purpose in making
       the contract ... First, the purpose that is frustrated must have been a principal purpose of
       that party in making the contract ... The object must be so completely the basis of the
       contract that, as both parties understand, without it the transaction would make little
       sense. Second, the frustration must be substantial. It is not enough that the transaction has
       become less profitable for the affected party or even that he will sustain a loss. The
       frustration must be so severe that it is not fairly to be regarded as within the risks that he
       assumed under the contract. Third, the non-occurrence of the frustrating event must have
       been a basic assumption on which the contract was made ... The foreseeability of the
       event is ... a factor in that determination, but the mere fact that the event was foreseeable
       does not compel the conclusion that its non-occurrence was not such a basic assumption.

Washington State Hop Producers, Inc., Liquidation Tr. v. Goschie Farms, Inc., 112 Wash. 2d
694, 700, 773 P.2d 70, 73 (1989) (Rescission of contracts to purchase allotments to market hops
was sustained under doctrine of supervening frustration of purpose by determinations that
principal purpose of contracts was so that growers would have future market access, that
continued need to own or control allotments in order to sell hops was an assumption central to
the contracts and that purpose of contracts was substantially frustrated by the United States
Department of Agriculture's termination of its marketing order requiring hop producers to obtain
allotments in order to market hops).

       6.     Under the doctrine of frustration of purpose, where, after a contract is made, a

party's principal purpose in making that contract is substantially frustrated without his or her

fault and by the occurrence of an event, the nonoccurrence of which was a basic assumption on

which the contract was made, that party's remaining duties to render performance are discharged,

unless the language or circumstances indicate the contrary. Hornback v. Wentworth, 132 Wash.

App. 504, 132 P.3d 778 (Div. 3 2006) (trial court properly granted rescission where change in
          Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 4 of 9




county ordinance made promised segregation of purchased property impossible)(emphasis

added).

          7.   Where the assumed possibility of a desired object or effect to be attained by either

party to a contract forms the basis on which both parties enter into it, and this object or effect is

or surely will be frustrated, a promisor who is without fault in causing the frustration, and who is

harmed thereby, is discharged from the duty of performing his promise unless a contrary

intention appears. Metro. Park Dist. of Tacoma v. Griffith, 106 Wash. 2d 425, 441, 723 P.2d

1093, 1102 (1986)(emphasis added). The ‘frustration of purpose’ doctrine (or any other legal

theory), which is used to relieve a party from the provisions of a contract, cannot be deliberately

caused by the party claiming the benefit of the legal theory. Bowman v. Moe, 66 Wash. 2d 629,

639, 404 P.2d 437, 443 (1965)(emphasis added).

          8.   The case law provided by the Debtors does not support their request for

abatement of rent. Instead, both Washington cases involved the tenant arguing that the frustration

of purpose doctrine applied to their lease, and in each case the Court rescinded their lease. The

Debtors have essentially conceded that rescission of the contract is the result of a properly

pleaded frustration of purpose claim. The Debtors do not supply any authority supporting a claim

for abatement of rent under frustration of purpose.

          9.   Weyerhaeuser Real Estate Co. v. Stoneway Concrete is case that involved the

frustration of a commercial mining lease. 96 Wash. 2d 558, 637 P.2d 647 (1981). In that case,

the Court acknowledged that the lessee’s inability to procure the necessary permits frustrated the

purpose of that lease. Id at 565. In its holding, the Court permitted the parties to rescind the

contract, releasing the lessee of its obligations of the lease. But the Court also noted that the

frustrating event occurred three years into the lease and that the lessee was subject to the lease
        Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 5 of 9




obligations for those three years. Id. Similarly, the Debtors rely on The Stratford Inc. v. Seattle

Brewing & Malting Co.. That case held that “Where the performance of an executory contract

which was lawful in its inception is made unlawful by subsequent enactment, the agreement is

thereby dissolved and the parties discharged from its obligations.” 94 Wash. 125, 132, 162 P. 31,

34 (1916).

       10.     The case law in which frustration of purpose is discussed focuses on whether the

elements of a contract defense of frustration of purpose have been met. In each case where a

party properly proves frustration of purpose of their contract, rescission is ordered. The Debtors

will likely not be able to put forth any case law that supports frustration of purpose resulting in

anything other than termination of the lease.

       11.     Accordingly, the only remedy available to the Debtors under the common law

doctrine of Frustration of Purpose is complete rescission of the lease, rather than abatement of

lease obligations. HFI has already informed the Debtors that it is willing to allow the Debtors to

rescind the Lease, and waive any resulting rejection damages claims.

The Force Majeure Clause in the Lease does not excuse Debtor performance.

       12.     Debtors argue that the government related shutdown orders have invoked the

Force Majeure clause in the Lease, thereby excusing the Debtors from their post-petition rent

obligations. (See Motion to Abate ¶12 – 14). HFI disagrees with this position.

       13.     Section 24 of the Lease specifically provides that: “ . . . if either party shall be

prevented or delayed from punctually performing any obligations or satisfying any condition

under this Lease by any strike . . . act of God . . . regulation or control . . . then the time to

perform such obligation to satisfy such condition shall be extended on a day-for-day basis for the

period of the delay cause by such event . . .provided, however, that the party claiming the benefit
        Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 6 of 9




of this Section shall, as a condition thereto, give notice to the other party in writing within ten

(10) days of the incident . . .” (See Exhibit A)(emphasis added). Additionally, Section 24 of the

Lease provides that “This [Force Majeure] shall not apply to the inability to pay any sum of

money due hereunder or the failure to perform any other obligation due to the lack of money or

inability to raise capital or borrow for any purpose.” (See Id.).

       14.     Based on the inability to pay exclusion expressly provided in the Lease, the Force

Majeure clause is not invoked by the related government shut down orders, and the Debtor is still

obligated to make its monthly rental payments. Nevertheless, even in the event the Force

Majeure clause was triggered under the Lease, the only available remedy to the Debtors is an

extension of the time to perform - not excused performance as the Debtors are seeking in the

Motion to Abate. Moreover, Section 24 of the Lease also states that as a condition the extension

of time of performance, the Debtors were required to provide written notice to HFI within 10

days of the incident (e.g. 10 days after the government shutdowns were first put into place),

specifying with particularity the nature thereof, etc. Here, the Debtors failed to provide HFI any

written notice as is required by Section 24 of the Lease. Debtors should have provided written

notice to HFI within 10 days after the first government shut down order, which occurred back in

March 2020.

The relief sought by Debtors is in violation of Section 365(d)(3) of the Bankruptcy Code.

       15.     The Debtors are looking to the Bankruptcy Court’s inherent, equitable powers

described in Section 105 of the Bankruptcy Code in order to obtain the rather unorthodox and

unique relief being sought in its Motion to Abate. While HFI does not dispute the broad powers

of this Court to deliver equitable justice on a daily basis, the rules with respect to post-petition

rent obligations for nonresidential leases have always been clear.
        Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 7 of 9




        16.    Section 365(d)(3) of the Bankruptcy Code provides: “The [Debtor-in-Possession]

shall timely perform all the obligations of the debtor, except those specified in section 365(b)(2),

arising from and after the order for relief under any unexpired lease of nonresidential real

property, until such lease is assumed or rejected, notwithstanding section 503(b)(1) of this title.

The court may extend, for cause, the time for performance of any such obligation that arises

within 60 days after the date of the order for relief, but the time for performance shall not be

extended beyond such 60-day period.”(emphasis added).

        17.    Here, the Debtors are attempting to circumvent the rules and procedures of

Section 365(d)(3), and are looking beyond the 60 day extension relief provided by the Code, and

are seeking a complete excusal of performance for an indefinite period of time. During the

government shut down orders, Debtors were already afforded relief under Section 365(d)(3), and

should have utilized that time to determine which leases to assume or reject. An avenue already

existed for the Debtors to get their ducks in a row with respect to handling non-residential leases

post-petition; to excuse performance for an indefinite period of time would cause extreme

hardship on the Landlord, who would have to continue not receiving payments, with no end in

sight, while also being prohibited for re-letting the premises.



        WHEREFORE, PREMISES CONSIDERED, Hovde Family Investments, LLC prays that

upon hearing hereof, that the relief sought by Debtors be denied and that Hovde Family

Investments, LLC be granted all relief at law and in equity to which it may show itself justly

entitled.

        Dated: August 18, 2020
Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 8 of 9




                             HOFFMAN & SAWERIS, P.C.

                               By:     /s/ Matthew Hoffman
                                     Matthew Hoffman
                                     State Bar Number: 09779500
                                     S.D. Bar Number: 3454
                                     Alan Brian Saweris
                                     State Bar Number: 24075022
                                     S.D. Bar Number: 1850547
                                     Riviana Building
                                     2777 Allen Parkway, Suite 1000
                                     Houston, Texas 77019
                                     713.654.9990 Telephone
                                     713.654.0038 Facsimile
                                     ATTORNEYS FOR
                                     HOVDE FAMILY INVESTMENTS, LLC
        Case 20-33163 Document 601 Filed in TXSB on 08/18/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of August, 2020 I sent a true and correct copy of the
above and foregoing pleading to the parties registered to receive electronic notice by ECF.




/s/ Matthew Hoffman                 _
Matthew Hoffman
